DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks on Page 15 with respect to the objection with respect to minor informalities have been fully considered. The objection is withdrawn in view of the amendment.
Applicant’s remarks on Pages 15-16 with respect to the written description rejection of Claims 3 and 10 under 24 U.S.C. 112(a) have been fully considered. Applicant’s evidence of support of actions that are used to train the machine for an algorithm is sufficient to withdraw the grounds of rejection. Furthermore, applicant’s amendments to Claims 3 and 10 are sufficient to withdraw the grounds of rejection as there is no longer a limitation of “machine-learning algorithm.” The rejection is withdrawn in view of the amendments and evidence cited from the specification.
Applicant’s remarks on Pages 16-17 with respect to the indefiniteness rejection of Claims 8, 15, and 20 under 35 U.S.C. 112(b) have been fully considered. Applicant’s amendments to Claims 8, 15, and 20 are sufficient to withdraw the first grounds of rejection as the antecedent basis issue has been resolved. The rejection is withdrawn in view of the clarifying amendments.
Applicant’s remarks with respect to the prior art rejection in view of Maudlin have been fully considered but they are not persuasive. Mauldin remains applicable to the invention as claimed. 
Applicant argues on Pages 17-18 that Mauldin at least fails to disclose, teach, or suggest a method and system comprising receiving, by at least one processor, ultrasound image data and probe position data corresponding with the ultrasound image data, yet Mauldin discloses a method which utilizes at least one processor (104), as in [0058], that determines motion or positional information of at least the transducers of the apparatus (100), which includes the probe, interpreted to be the probe 
Applicant additionally argues on Pages 17 and 18 that Mauldin at least fails to disclose, teach, or suggest a method and system comprising presenting at a display system by the at least one processor, a mask defining a target position and orientation of an ultrasound probe that corresponds to a pre-defined ultrasound image view of anatomical structure, the mask comprising: a primary target area, at least one lateral target area positioned laterally from the primary target area, and at least one elevational target area positioned in an elevational direction from the primary target area, yet Mauldin discloses the at least one processor’s output is rendered to be the display, as in [0026], and discloses that the graphical user interface (GUI) (640), interpreted as the display system, includes a display indicator of target anatomy (820), which is interpreted as a mask, as in [0097] and shown in Figure 8. The indicator of target anatomy (820) of Mauldin is interpreted as a mask because it is combined with the ultrasound data, as in [0016], therefore defining a target position and orientation of the ultrasound probe, and is associated with the imaged region based at least in part on the generated ultrasound data, therefore corresponding to a pre-defined ultrasound image view of anatomical structure. Additionally, Mauldin discloses a primary target area, which is not specifically labeled as an element, but is labeled by examiner in Figure 8 of Mauldin below, that the mask comprises of. The indicators are additionally applicable in that they “indicate[] how to move the transducer to align the target with the probe 220 path,” as in [0074] (emphasis added), which represents a “target position and orientation of the ultrasonic device” which is contested by applicant as being absent in Mauldin on p. 22. The primary target area of Mauldin corresponds to the primary target area of the applicant as it encompasses a primary or area, which is defined by Merriam Webster as “of first rank, importance, or value,” meaning that the user of Mauldin’s method wants to reach the location of the primary target area prior to any 

    PNG
    media_image1.png
    426
    446
    media_image1.png
    Greyscale

Mauldin discloses mid-line indicators (940), which are interpreted as the at least one lateral target area positioned laterally from the primary target area, as they convey a target area in the lateral direction of the indicator of target anatomy (920), as in [0106] and shown in Figure 9. The differences of the applicant’s and Mauldin’s lateral target areas are appreciated, but they are not patentably different based on the limitations presented in the claims. Mauldin additionally discloses a target mid-line and depth indicator (260), as in [0073] and shown in Figure 2, interpreted as at least one elevation target area positioned in an elevational direction from the primary target area. The target mid-line and depth indicator (260) is interpreted as at least one elevation target area because it indicates depth from the indicator of target anatomy, as in [0073], which is an elevational direction. The differences of the applicant’s and Mauldin’s lateral target areas are appreciated, but they are not patentably different based on the limitations presented in the claims.

Mauldin further discloses the at least one processor’s output is rendered to be the display, as in [0026], and discloses that the graphical user interface (GUI) (640), interpreted as the display system, displays a prospective needle path (810) and mid-line indicators (840, 860), interpreted together as the reticle, as they convey the relative position of the ultrasonic device relative to the loaded template depicting target anatomy (820), as in [0103], interpreted as the reticle position and orientation corresponding to a position and orientation of the ultrasound probe based on probe position data. A reticle is defined by the American Heritage Dictionary as “a grid or pattern […] used to establish scale or position,” which is what Mauldin’s mid-line indicators (840, 860) and prospective needle path (810) accomplish together by conveying the relative position of the device with respect to a target with a pattern on the GUI (800), as in [0102] and [0103], shown in Figure 8. Furthermore, Mauldin discloses movement of the ultrasonic device utilizes next frame loops, which are pursuant to real-time update imaging, to ensure accuracy (1140),” as in [0114], interpreted as the reticle position and orientation presented at the display system is dynamically updated with respect to the mask based on probe position data and in response to movement of the probe. 
Applicant additionally argues on Pages 17-19 that Mauldin at least fails to disclose, teach, or suggest the reticle comprising: a primary reticle element configured to align with the primary target area of the mask when the ultrasound probe is located at the target position and orientation, at least one lateral reticle element positioned laterally from the primary reticle element and configured to align with the at least one lateral target area of the mask when the ultrasound probe is located at the target position and orientation, and at least one elevational reticle element positioned in an elevational direction from the primary reticle element and configured to align with the at least one elevational target area of the mask when the ultrasound probe is located at the target position and orientation. However, Mauldin teaches a prospective needle path (810) and mid-line indicators (840, 860), 


    PNG
    media_image2.png
    470
    465
    media_image2.png
    Greyscale


Mauldin discloses, in one embodiment, a prospective needle path (810), which is interpreted as the elevational reticle element, as it establishes “a grid or pattern […] used to establish scale or position,” as defined by the American Heritage Dictionary, in [0103]. The prospective needle path (810) indicates the depth, which is an elevational direction, the probe will be inserted with a pattern on the GUI (800), as in [0016], and shown in Figure 8. The prospective needle path (810) of one embodiment, when combined will align with the target mid-line and depth indicator (260) when the device is aligned with the primary target area of Mauldin, therefore the elevational reticle element of Mauldin is configured to align with the at least one elevational target area of the mask when the ultrasound probe is located at the target position and orientation. The differences of the applicant’s and Mauldin’s elevational reticle elements are appreciated, but they are not patentably different based on the limitations presented in the claims.
Moreover, Mauldin discloses the process by which the system operates in Figure 6. As shown in the flowchart in Figure 6, when the target anatomy (820) center is aligned with the prospective needle path (810), as in Figure 6 (650), the system displays an indication of alignment (970) between needle 
Applicant argues on Page 19 that Mauldin at least fails to disclose, teach, or suggest a computer-readable medium comprising receiving, by at least one processor, ultrasound image data and probe position data corresponding with the ultrasound image data, yet Mauldin discloses an inherent computer-readable medium which utilizes at least one processor (104), as in [0058], that determines motion or positional information of at least the transducers of the apparatus (100), which includes the probe, interpreted to be the probe position data corresponding with the ultrasound image data, and that the information from the motion sensor (114) and the ultrasonic energy obtained by the transducer (106) may be sent to the processor (104), as in [0068], which is interpreted as the ultrasound image data. 
Applicant additionally argues on Page 19 that Mauldin at least fails to disclose, teach, or suggest a computer-readable medium comprising presenting at a display system by the at least one processor, a mask defining a target position and orientation of an ultrasound probe that corresponds to a pre-defined ultrasound image view of anatomical structure, the mask comprising: a primary target area, at least one lateral target area positioned laterally from the primary target area, and at least one elevational target area positioned in an elevational direction from the primary target area, yet Mauldin discloses the at least one processor’s output is rendered to be the display, as in [0026], and discloses 


    PNG
    media_image1.png
    426
    446
    media_image1.png
    Greyscale

Mauldin discloses mid-line indicators (940), which are interpreted as the at least one lateral target area positioned laterally from the primary target area, as they convey a target area in the lateral direction of the indicator of target anatomy (920), as in [0106] and shown in Figure 9. The differences of the applicant’s and Mauldin’s lateral target areas are appreciated, but they are not patentably different based on the limitations presented in the claims. Mauldin additionally discloses a target mid-line and depth indicator (260), as in [0073] and shown in Figure 2, interpreted as at least one elevation target area positioned in an elevational direction from the primary target area. The target mid-line and depth indicator (260) is interpreted as at least one elevation target area because it indicates depth from the indicator of target anatomy, as in [0073], which is an elevational direction. The differences of the applicant’s and Mauldin’s lateral target areas are appreciated, but they are not patentably different based on the limitations presented in the claims.
Mauldin further discloses the at least one processor’s output is rendered to be the display, as in [0026], and discloses that the graphical user interface (GUI) (640), interpreted as the display system, 
Applicant additionally argues on Page 19 that Mauldin at least fails to disclose, teach, or suggest the reticle comprising: a primary reticle element configured to align with the primary target area of the mask when the ultrasound probe is located at the target position and orientation, at least one lateral reticle element positioned laterally from the primary reticle element and configured to align with the at least one lateral target area of the mask when the ultrasound probe is located at the target position and orientation, and at least one elevational reticle element positioned in an elevational direction from the primary reticle element and configured to align with the at least one elevational target area of the mask when the ultrasound probe is located at the target position and orientation. However, Mauldin a prospective needle path (810) and mid-line indicators (840, 860), interpreted together as the reticle which includes a primary reticle element that is the intersection of the mid-line indicators (840, 860) in 


    PNG
    media_image2.png
    470
    465
    media_image2.png
    Greyscale

Mauldin discloses, in one embodiment, mid-line indicators (840, 860), which are interpreted as the lateral reticle, as they establish “a grid or pattern […] used to establish scale or position,” as defined 
Mauldin discloses, in one embodiment, a prospective needle path (810), which is interpreted as the elevational reticle element, as it establishes “a grid or pattern […] used to establish scale or position,” as defined by the American Heritage Dictionary, in [0103]. The prospective needle path (810) indicates the depth, which is an elevational direction, the probe will be inserted with a pattern on the GUI (800), as in [0016], and shown in Figure 8. The prospective needle path (810) of one embodiment, when combined will align with the target mid-line and depth indicator (260) when the device is aligned with the primary target area of Mauldin, therefore the elevational reticle element of Mauldin is configured to align with the at least one elevational target area of the mask when the ultrasound probe is located at the target position and orientation. The differences of the applicant’s and Mauldin’s elevational reticle elements are appreciated, but they are not patentably different based on the limitations presented in the claims.
Moreover, Mauldin discloses the process by which the system operates in Figure 6. As shown in the flowchart in Figure 6, when the target anatomy (820) center is aligned with the prospective needle path (810), as in Figure 6 (650), the system displays an indication of alignment (970) between needle path and target anatomy (660), as in [0097] and [0098]. Once this occurs, the system automatically moves to the next frame (680), and loops to the start of the process depicted in Figure 6 in response to 
In response to applicant’s argument on Page 20 that the goal of Mauldin is “to align the target anatomy with the prospective needle path by moving the ultrasonic device based on the directional and rotational indicators,” the argument has been fully considered but is not persuasive. The argument that the goal of Mauldin does not align with the goal of the applicant does not affect patentability, and is therefore not considered persuasive.
In response to applicant’s argument on Page 22 that “nowhere in Mauldin is there any disclosure of ‘a mask defining a target position and orientation of an ultrasound probe that corresponds to a pre-defined image view of anatomical structure,’ let alone the specific elements of the claimed mask,” the argument has been fully considered but is not persuasive. Mauldin discloses an indicator of target anatomy (820), which is associated with the imaged region “based at least in part on the generated ultrasound data,” as in [0016]. The cited indicators associated with the mask as cited are applicable to this limitation in that they “indicate[] how to move the transducer to align the target with the probe 220 path,” as in [0074] (emphasis added), which represents a “target position and orientation of the ultrasonic device.” Furthermore, Mauldin discloses the utilization of a three-dimensional anatomical model of the structure being imaged that corresponds with the two-dimensional ultrasound image, as in [0050]. The indicator of target anatomy (820) of Mauldin corresponds to the mask of the applicant because the probe must be properly aligned with the indicator of target anatomy (820) as according to the directional location feedback, as in [0102]. Mauldin discloses that the 
Applicant’s remarks on Page 22 have been fully considered but they are not persuasive. Applicant argues on Page 22 that the indicator of target anatomy (820) is not a target position and orientation of an ultrasound probe and does not include the specifically claimed elements of the claimed mask. However, it is critical to note that the prospective needle path (810) of Mauldin also corresponds to the location of the ultrasound probe as the needle apparatus and probe are incorporated as one device, as in [0080] and Figure 2 (210 and 220) which depicts the ultrasound probe (220) with a needle that is inserted in the patient through a needle guide (210). Another embodiment of the probe and needle being incorporated as one device is shown in Figure 3. Therefore, by guiding the needle, the graphical targets also communicate alignment about the ultrasonic image view, as claimed.  Additionally, the lateral and depth indicators cited “indicate[] how to move the transducer to align the target with the probe 220 path,” as in [0074] (emphasis added), which represents a “target position and orientation of the ultrasonic device” and correspondingly has an effect on the ultrasound image view of the anatomical structure, as claimed. In view of the cited evidence, applicant’s argument that the prospective needle path is not a target position and orientation of the ultrasound probe is not persuasive. Additionally, Mauldin discloses at least one lateral target area positioned laterally from the primary target area, interpreted as the mid-line indicators (940), which convey relative disposition of the ultrasonic device relative to the loaded template depicting target anatomy (920), as in [0106] and shown in Figure 9. The mid-line indicators are interpreted as the lateral target area as they surround the primary target area in each lateral direction, to the left and to the right, as in [0103] and shown in Figure 8. Furthermore, Mauldin discloses at least one elevational target area positioned in an elevational 
Furthermore, as noted with the elements of Mauldin above, applicant’s argument on Pages 22-23, has been fully considered but is not persuasive. Mauldin discloses a processor (104) that is configured to determine motion or positional information of at least the transducers of the apparatus (100), which includes the probe and that the information from the motion sensor (114) and the ultrasonic energy obtained by the transducer (106) may be sent to the processor (104), as in [0068], and discloses a graphical user interface (GUI) (640) that includes a display indicator of target anatomy (820) and is presented on a display, as in [0097], shown in Figure 8. Mauldin also discloses that the indicator of target anatomy (820) comprises a target area, which is the outer ring of the mid-line indicators (820, 860), as highlighted above in Figure 8.
Applicant’s remarks on Page 23 regarding the inconsistency of the use of the mid-line indicators as elements of the claimed mask and claimed reticle has been fully considered but is not persuasive. The mid-line indicators (840, 860) with the prospective needle path (810) of Mauldin are interpreted together as the reticle. From another, entirely separate embodiment, the mid-line indicators (940) of Mauldin are interpreted as the lateral target area of the mask. Although the elements have the same name, the mid-line indicators have different element numbers and therefore can be elements of the claimed mask and claimed reticle. 
Applicant’s remarks on Page 23 regarding that the prospective needle path is not configured to align with the at least one elevation target area of the mask when the ultrasound probe is located at the 
Applicant’s remarks on Pages 17-24 regarding the rejection of Mauldin have been fully considered but they are not persuasive. Applicant argues on Pages 17-24 that Mauldin does not disclose the previously identified features. However, as the previously stated evidence states, Mauldin does teach the identified claim features of the claims.
While certain differences between the invention and the prior art are appreciated they are not embodied in the claims so as to patentably distinguish and the prior art rejection in view of Mauldin is maintained as appropriate.
Applicant’s remarks on Page 25 regarding the rejection of Mauldin in view of Abdelhak have been fully considered but they are not persuasive. The remarks do not present any specific evidence as to why the identified features of Mauldin when combined with the identified features of Abdelhak 
Applicant’s remarks regarding allowable subject matter on p. 25 have been fully considered. The rejections of the parent claims are maintained for the reasons noted above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-12, 14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin (US 20160374644).
	Regarding Claims 1 and 9, Mauldin discloses a method and system, as in [0016], which comprise receiving, by at least one processor, ultrasound image data and probe position data corresponding with the ultrasound image data. Mauldin discloses that the processor (104) is configured to determine motion or positional information of at least the transducers of the apparatus (100), which includes the probe, which is interpreted as the probe position data, and that the information from the motion sensor (114) and the ultrasonic energy obtained by the transducer (106) may be sent to the processor (104), as in [0068], which is interpreted as the ultrasound image data. Furthermore, Mauldin discloses the method and system, as in [0016], comprises presenting, at a display system, by the at least one processor, a mask defining a target position and orientation of an ultrasound probe that corresponds to a pre-defined ultrasound image view of anatomical structure.  Mauldin discloses a graphical user interface (GUI) (640), interpreted as the display system that includes a display indicator of target anatomy (820), which is interpreted as a mask, and is presented on a display, as in [0097], shown in 

    PNG
    media_image3.png
    426
    446
    media_image3.png
    Greyscale

Mauldin (US 20160374644) Figure 8
	Moreover, Mauldin discloses at least one lateral target area positioned laterally from the primary target area, interpreted as the mid-line indicators (940), which convey relative disposition of the ultrasonic device relative to the loaded template depicting target anatomy (920), as in [0106] and shown in Figure 9. The mid-line indicators are interpreted as the lateral target area as they surround the primary target area in each lateral direction, to the left and to the right, as in [0103] and shown in Figure 8. Additionally, Mauldin discloses at least one elevational target area positioned in an elevational direction from the primary target area, interpreted as the target mid-line and depth indicator (260), as in [0073], shown in Figure 2. It would have been obvious to combine the mid-line indicators and the target mid-line and depth indicator from the embodiments of Mauldin to create target areas both laterally and in an elevational (depth) direction from the primary target area because it allows for a more accurate positioning of the probe over the target anatomy (920). 

Mauldin discloses a reticle comprising a primary reticle element configured to align with the primary target area of the mask when the ultrasound probe is located at the target position and orientation. The primary reticle element is represented by the intersection of the mid-line indictors 

    PNG
    media_image2.png
    470
    465
    media_image2.png
    Greyscale

Mauldin (US 20160374644) Figure 8
	
Mauldin additionally discloses at least one lateral reticle element positioned laterally from the primary reticle element and configured to align with the at least one lateral target area of the mask when the ultrasound probe is located at the target position and orientation. Mauldin discloses, in one embodiment, mid-line indicators (840, 860), which are interpreted as the lateral reticle, as they establish “a grid or pattern […] used to establish scale or position,” as defined by the American Heritage 
Mauldin also discloses at least one elevational reticle element positioned in an elevational direction from the primary reticle element and configured to align with the at least one elevational target area of the mask when the ultrasound probe is located at the target position and orientation. Mauldin discloses, in one embodiment, a prospective needle path (810), which is interpreted as the elevational reticle element, as it establishes “a grid or pattern […] used to establish scale or position,” as defined by the American Heritage Dictionary, in [0103]. The prospective needle path (810) indicates the depth the probe will be inserted with a pattern on the GUI (800), as in [0016], and shown in Figure 8. As shown in Figure 8, the prospective needle path (810) utilizes indicator symbols (830, 850) in one embodiment, to indicate the direction the probe should move to align with the target anatomy (820). In Figure 2, Mauldin displays, in another embodiment, the target mid-line and depth indicator (260), which is interpreted as the elevational target area. It would have been obvious to combine the aforementioned embodiments, thus displaying the prospective needle path (810), the indicator symbols 
Furthermore, Mauldin discloses a method and system that executes, by the at least one processor (104), an imaging system action based on the reticle aligning with the mask in response to movement of the ultrasound probe to the target position and orientation for acquiring the ultrasound image data of the pre-defined ultrasound image view of the anatomical structure, as in [0097].  Mauldin discloses the process by which the system operates in Figure 6. As shown in the flowchart in Figure 6, when the target anatomy (820) center is aligned with the prospective needle path (810), as in Figure 6 (650), the system displays an indication of alignment (970) between needle path and target anatomy (660), as in [0097] and [0098]. Once this occurs, the system automatically moves to the next frame (680), and loops to the start of the process depicted in Figure 6 in response to the movement of the ultrasound probe to the target position and orientation, as in [0098]. Thus, when the system of Mauldin reaches alignment, the processor recognizes such and captures the image data before moving to the next frame, where the alignment process will be repeated.
Regarding Claim 2, Mauldin discloses a method, as in [0016], in which the anatomical structure is identified in the ultrasound image data, wherein the pre-defined ultrasound image view of the anatomical structure is based on the anatomical structure identified in the image data. Mauldin discloses that the ultrasound data is visualized by generating a visualization of a two-dimensional ultrasound image that includes a corresponding portion of a three-dimensional structure model, as in [0050], which is interpreted as identifying the anatomical structure in the ultrasound data. The imaged target area (250) of Mauldin may be presented as a three-dimensional model on the touchscreen display 
Regarding Claim 3, Mauldin discloses a method, as in [0016], in which the identification of anatomical structure is automatically identified by the processor based on machine-learning algorithms, as in [0055]. The detection of anatomical targets, which is interpreted as anatomical structure, with Mauldin’s system may utilize various feature detection algorithms, as in [0055]. Additionally, the system, which includes processor (104), may utilize an automated anatomy detector, as in [0073], which automates identification of target anatomy. 
Regarding Claims 4 and 12, Mauldin discloses a method and system in which the mask and the reticle are superimposed on the ultrasound image data, as displayed on the GUI (800). Mauldin discloses target anatomy (820), which is interpreted as the mask, is overlaid with the mid-line indicators (840, 860) and prospective needle path (810), which together are interpreted as the reticle, and displayed on the GUI (800), as in [0102] and shown in Figure 8.  
Regarding Claim 5, Mauldin discloses a method, as in [0016], in which the ultrasound image data and probe position data corresponding with the ultrasound image data is acquired by the ultrasound probe having a position sensing system. Mauldin discloses the processor (104) may be configured to determine motion or positional information of at least the transducer (106) of the apparatus (100), as in [0068], which is interpreted as the probe having a position sensing system. The positional information determined by the processor (104) is used to carry out model registration based imaging, as in [0068], which is interpreted as the ultrasound image data, and are presented on the GUI (118), as in [0065], shown in Figure 1, which is interpreted as the corresponding ultrasound image data from the position data of the probe. 


Regarding Claim 11, Mauldin discloses a system, as in [0016], in which the ultrasound probe comprises a position sensing system. Mauldin discloses the processor (104) may be configured to determine motion or positional information of at least the transducer (106) of the apparatus (100), as in [0068], which is interpreted as the probe comprising a position sensing system. The positional information determined by the processor (104) is used to carry out model registration based imaging, as in [0068], which is interpreted as providing the probe position data, and are presented on the GUI (118), as in [0065], shown in Figure 1. 


    PNG
    media_image3.png
    426
    446
    media_image3.png
    Greyscale

Mauldin (US 20160374644) Figure 8

Moreover, Mauldin discloses at least one lateral target area positioned laterally from the primary target area, interpreted as the mid-line indicators (940), which convey relative disposition of the ultrasonic device relative to the loaded template depicting target anatomy (920), as in [0106] and shown in Figure 9. Additionally, Mauldin discloses at least one elevational target area positioned in an elevational direction from the primary target area, interpreted as the target mid-line and depth indicator (260), as in [0073], shown in Figure 2. It would have been obvious to combine the mid-line indicators and the target mid-line and depth indicator from the embodiments of Mauldin to create target areas both laterally and in an elevational (depth) direction from the primary target area because it allows for a more accurate positioning of the probe over the target anatomy (920). 
Mauldin also discloses that the GUI (800), which is interpreted as the display system, presents a reticle having a reticle position and orientation corresponding to a position and orientation of the ultrasound probe based on the probe position data, as in [0102]. Mauldin discloses a probe (220), as in 
Mauldin discloses a reticle comprising a primary reticle element configured to align with the primary target area of the mask when the ultrasound probe is located at the target position and orientation. The primary reticle element is represented by the intersection of the mid-line indictors (840, 860), in one embodiment, as highlighted in the ring below in Figure 8 below. Mauldin’s display indicates when the primary reticle element is aligned with the primary target area of the mask with the use of an indicator symbol (950), in another embodiment, when they are aligned and in the proper orientation, as in [0106] and shown in Figure 9. It would have been obvious to combine the 

    PNG
    media_image2.png
    470
    465
    media_image2.png
    Greyscale

Mauldin (US 20160374644) Figure 8
	
Mauldin additionally discloses at least one lateral reticle element positioned laterally from the primary reticle element and configured to align with the at least one lateral target area of the mask when the ultrasound probe is located at the target position and orientation. Mauldin discloses, in one embodiment, mid-line indicators (840, 860), which are interpreted as the lateral reticle, as they establish “a grid or pattern […] used to establish scale or position,” as defined by the American Heritage Dictionary, in [0103]. The mid-line indicators (840, 860) convey the relative disposition of the device of Mauldin relative to the loaded template depicting target anatomy (820), as in [0103], and are directed, in another embodiment, by the indicator symbol (970) in the direction by which they must rotate in order to properly align the primary reticle element, which is the intersection of the mid-line indicators, 
Mauldin also discloses at least one elevational reticle element positioned in an elevational direction from the primary reticle element and configured to align with the at least one elevational target area of the mask when the ultrasound probe is located at the target position and orientation. Mauldin discloses, in one embodiment, a prospective needle path (810), which is interpreted as the elevational reticle element, as it establishes “a grid or pattern […] used to establish scale or position,” as defined by the American Heritage Dictionary, in [0103]. The prospective needle path (810) indicates the depth the probe will be inserted, as in [0016]. As shown in Figure 8, the prospective needle path (810) utilizes indicator symbols (830, 850) in one embodiment, to indicate the direction the probe should move to align with the target anatomy (820). In Figure 2, Mauldin displays, in another embodiment, the target mid-line and depth indicator (260), which is interpreted as the elevational target area. It would have been obvious to combine the aforementioned embodiments, thus displaying the prospective needle path (810), the indicator symbols (830, 850), and the target mid-line (lateral) and depth (elevational) indicator (260) on the GUI (800) to align the elevational target area of the mask with the elevational reticle. It would have been obvious to combine the embodiments because aligning the elevational reticle element with the elevational target area and showing the indicator once they are aligned ensures proper imaging technique, which creates a desirable image outcome. 

Regarding Claim 17, Mauldin inherently includes a computer program given that the process of superimposing the mask and reticle on the ultrasound image data is implemented by a computer in the form of a processor (104), as cited above. Mauldin discloses a system in which the mask and the reticle are superimposed on the ultrasound image data, as displayed on the GUI (800). Mauldin discloses target anatomy (820), which is interpreted as the mask, is overlaid with the mid-line indicators (840, 860) and prospective needle path (810), which together are interpreted as the reticle, as in [0102] and shown in Figure 8. The processor (104) performs model registration-based imaging and presents the images and corresponding mask and reticle to the user via the GUI, as in [0065]. 
Regarding Claim 19, Mauldin inherently includes a computer program given that the at least one lateral target area is one lateral target area on each lateral side of the primary target area, the at least one elevational target area is one elevational target area in each elevational direction of the primary area, the at least one reticle element is one lateral reticle element on each lateral side of the primary .

s 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin in view of Abdelhak (US 20020133075). 
Regarding Claims 8 and 15, Mauldin discloses all features of the invention as substantially claimed but is not specific to automatically storing the ultrasound image data, providing measurement tools for performing a measurement, and performing a measurement within the ultrasound image. However, Abdelhak discloses a method and system that stores, by computer means, a three dimensional ultrasound image of a body or body part, as in [0055], which is interpreted as the device automatically storing the ultrasound image data. Additionally, Abdelhak discloses a method and system in which a user can obtain a volume measurement by simply placing the caliper, which is a measurement tool, in the area in the image of interest, as in [0054], which is interpreted as automatically providing measurement tools within the ultrasound image data of the pre-defined ultrasound image view of the anatomical structure, which in Abdelhak’s disclosure is a body or body part. Furthermore, Abdelhak discloses a method and system for accurately automatically measuring the volume of three dimensional ultrasound images of a body or body part after a three dimensional ultrasound is collected, as in [0054], which is interpreted as automatically performing a measurement within the ultrasound image data of the pre-defined ultrasound image view of the anatomical structure. It would have been obvious to combine the teachings of Mauldin with automatic storage and automatic measuring capabilities of Abdelhak because obtaining a measurement within a stored ultrasound image is useful in ensuring that the anatomical structure is not of an abnormal size, which could indicate further problems regarding the patient.
Regarding Claim 20, Mauldin discloses all features of the invention as substantially claimed but is not specific to a computer program given that the processes of the imaging system of automatically storing the ultrasound image data, automatically providing measurement tools for performing a measurement within an ultrasound image data, and automatically performing a measurement within .
	
Allowable Subject Matter
Claims 6, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither teaches nor fairly well suggests a method and corresponding system and computer readable medium wherein the mask comprises a mask rotational indicator extending at an angle from the primary .
Various references are cited on PTOL-892 which are considered pertinent to the claimed subject matter but do not teach or suggest each of the claimed features in combination. Mauldin utilizes a mask in combination with lateral and elevational target areas as well as a reticle with lateral and elevational reticle elements and also utilizes a rotational indicator to depict motion necessary for the probe to be centered on the target anatomy, but does not suggest or render obvious having said rotational indicator extend at an angle from the primary target area between at least one lateral target area and one elevational target area and another rotational indicator extend at an angle from the primary reticle element between at least one lateral reticle element and one elevational reticle element, even when considered in combination with other prior art teachings. Bjaerum et. al. teach a pattern of indicia overlaid on the image, such as a B-mode image, such that there is spatial alignment between the anatomical locations in the image and the pattern of indicia; however, there is no suggestion of utilizing a rotational indicator within the image to align the indicia and anatomical locations. Yang et. al. teach a directional indicator panel on an ultrasound transceiver to guide a user to the target region of interest, but there is no suggestion of utilizing a reticle and corresponding reticle elements to ensure alignment.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-F 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793       

/AMANDA LAURITZEN MOHER/               Primary Examiner, Art Unit 3793